By the Court,

Marcy, J.
Where a general partnership exists, and money is borrowed by one of the firm in the name of the firm, all the partners are liable, although the money when obtained be appropriated by the partner borrowing it to his own use. So, also, they are liable where one of the firm borrows money, (not expressly on his individual credit,) and it is shewn that it was borrowed for and appropriated to the use of the firm. Whether the money in this case was so borrowed and appropriated is a question which ought to be submitted to a jury, and we therefore order a new trial, although, from the case made, it would seem that the questions of fact as well as law were intended to have been submitted to our decision.
New trial ordered.